Citation Nr: 1747602	
Decision Date: 10/24/17    Archive Date: 11/01/17

DOCKET NO.  15-40 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 20 percent for a lumbosacral spine disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Kettler, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1950 to September 1954.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board previously remanded this claim for further development in February 2017.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. For the entire claims period, the Veteran's back disability has been manifested by pain of the lower back, with range of motion, at worse, limited to 40 degrees of flexion.  The Veteran's back disability shows no evidence of range of motion limited to 30 degrees or less, or of ankylosis.  

2. For the period from April 10, 2017, the Veteran's service-connected lumbosacral spine disability has shown to manifest with neurological deficits resulting in moderate radiculopathy in the bilateral lower extremities.


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 20 percent for the service-connected lumbosacral spine disability have not been met.  38 U.S.C.A. § 1155 (West 2015); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.10, 4.71a, Diagnostic Codes (DCs) 5237-5243 (2016).

2. The criteria for a separate rating of 20 percent, but no more, for lumbar radiculopathy associated with the Veteran's service-connected spondylolisthesis of the lumbar spine have been met.  38 U.S.C.A. § 1155 (West 2015); 38 C.F.R. §§ 4.1, 4.7, 4.124, Diagnostic Code 8520 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).

Regarding the duty to notify, VA must inform the Veteran of the information and evidence necessary to substantiate the claim, the information and evidence that VA would seek to provide, and the information and evidence that the Veteran was expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  The Veteran was accordingly notified of the evidence that was necessary to substantiate his claims.

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in procurement of pertinent medical records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2015); 38 C.F.R. § 3.159 (2016).  In this case, the record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, post-service treatment records, and VA examinations.  Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015).

The Board previously remanded this claim in February 2017 for a VA medical examination and outstanding medical records.  The Board finds that the remand directives have been substantially completed.  Stegall v. West, 11 Vet. App. 268 (1998).

All appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2016).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claims.

II. Legal Analysis

VA has adopted a Schedule for Rating Disabilities to evaluate service-connected disabilities.  38 U.S.C.A. § 1155 (West 2015); 38 C.F.R. § 3.321 (2016); see generally, 38 C.F.R. § Part IV (2016).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2016).  The percentage ratings in the Schedule for Rating Disabilities represent, as far as practicably can be determined, the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2015); 38 C.F.R. § 4.1 (2016).  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2016).  

Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7 (2016).  Otherwise, the lower rating will be assigned.  Id.  All reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2016); see also 38 C.F.R. § 3.102 (2016).  

Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a Veteran's service-connected disability.  38 C.F.R. § 4.14 (2016); see Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

III. Merits of the Claim

The Veteran asserts that a rating in excess of 20 percent is warranted for a lumbosacral spine disability.  In April 1979, he was granted an increased rating to 20 percent under 38 C.F.R. § 4.71a, Diagnostic Codes (DCs) 5295-5293.  At that time, DC 5295 was applicable to lumbosacral strain and DC 5293 was applicable to intervertebral disc syndrome (IVDS).  Subsequently, the criteria for rating spine disabilities were changed, and all such disorders are rated under the general rating formula for diseases and injuries of the spine.  The diagnostic codes were renumbered and the Veteran's disability is now rated under DCs 5237-5243, applicable to lumbar strain and IVDS.  

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes).  See 38 C.F.R. § 4.71a, DC 5235-5242.

Under the Rating Formula for Diseases and Injuries of the Spine, a 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating will be assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating will be assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating will be assigned for unfavorable ankylosis of the entire spine. Id.

When rating diseases and injuries of the spine, any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2016).

For VA purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  Normal combined range of motion of the thoracolumbar spine is 240 degrees.  Normal ranges of motion for each component of spinal motion provided are the maximum usable for calculating the combined range of motion.  38 C.F.R. § 4.71a, Plate V, General Rating Formula for Diseases and Injuries of the Spine, Note 2 (2016).

The IVDS Rating Formula provides a 10 percent disability rating for IVDS with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months; a 20 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  An incapacitating episode is defined as a period of acute signs and symptoms due to IVDS that required bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a.

When evaluating joint disabilities rated based on limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and when those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

Based on the evidence of record, a rating in excess of 20 percent is not warranted.

The Veteran was afforded a VA spine examination in April 2013.  The Veteran reported constant back pain, averaging 6/10 in severity with sharp pains when bending over.  The Veteran stated he could sit and stand for ten minutes before he needs to shift.  He denied radiating pain.  Range of motion testing of the thoracolumbar spine reflects forward flexion to 60 degrees, extension to 10 degrees, right lateral flexion to 10 degrees, left lateral flexion to 10 degrees, right lateral rotation to 10 degrees, and left lateral rotation to 0 degrees each with pain.  The examiner noted that the Veteran had functional loss/impairment due to his lumbar spine disability; specifically, pain on movement.  The examiner noted the Veteran as having both guarding and muscle spasms.  On muscle strength testing, the Veteran had normal strength and there was no reduction on muscle strength or muscle atrophy.  Deep tendon reflexes were intact in the bilateral lower extremities.  There was no decreased motor strength in the lower extremities, and sensory examination was intact.  The examiner reported that the Veteran exhibited no radicular pain or any other signs or symptoms due to radiculopathy.  The examiner commented that the Veteran did not have intervertebral disc syndrome of the thoracolumbar spine.  

In the November 2015 substantive appeal, the Veteran indicated that his lumbar spine disability had increased in severity.  He stated that he had trouble standing from being seated and had very bad pain in the legs.

The Veteran was afforded a VA spine examination in April 2017.  The Veteran complained of shooting pains down his legs.  He reported he cannot lift more than a about 20 pounds and cannot bend to reach below his waist or stand or sit more than a few minutes in one place all due to his back limiting these activities.  The Veteran stated he would have a flare at least once a month for a day requiring bed rest.

Range of motion testing of the thoracolumbar spine reflects forward flexion to 40 degrees, extension to 10 degrees, right lateral flexion to 15 degrees, left lateral flexion to 15 degrees, and bilateral rotation to 20 degrees, each with pain.  The examiner assessed muscle spasms and localized tenderness resulting in abnormal gait or abnormal spinal contour.  The examiner noted IVDS, but no signs or symptoms requiring bed rest in the past 12 months.  Muscle strengths were normal and there was no muscle atrophy.  DTRs were 2+ and normal.  Sensory examination of L2 (upper anterior thigh), L4/L5/S1 (lower leg/ankle) and L3/4 of the left and right, were normal.  L5 (foot toes) of the left and right were decreased.  The Veteran had radicular pain and other signs and symptoms of radiculopathy.  The Veteran had arthritis documented in imaging studies.  The Veteran's thoracolumbar spine made physical employment difficult but the Veteran could sustain gainful sedentary employment.  

The presence of a measurable range of motion throughout the appeal period precludes a finding of ankylosis, which, absent a limitation of flexion to 30 degrees, is necessary for the next highest rating in excess of 20 percent.  A higher rating of 40 percent is not warranted because forward flexion of the thoracolumbar spine is not 30 degrees or less and there is no evidence of favorable ankylosis.  Accordingly, the Board concludes that a rating in excess of 20 percent for the Veteran's lumbosacral spine disability is not warranted.  

The Board has also considered whether the Veteran's service-connected low back disability has resulted in incapacitating episodes and the duration of any such episodes as described under Diagnostic Code 5243.  However, there is no evidence of record that the Veteran was prescribed bedrest at any point during the appeal period.  

The Board has also considered the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an increased evaluation for the Veteran's service-connected thoracolumbar spine disability is not warranted based on functional loss due to pain or weakness in this case, as the Veteran's symptoms are supported by pathology consistent with the assigned 20 percent rating, and no higher.  In this regard, the Board observes that the Veteran has complained of pain on numerous occasions.  The Board further observes that the Veteran has reported experiencing a number of functional limitations, to include difficulty standing and walking for long periods, because of his back disability.  Despite the Veteran's reports of pain, the April 2013 and April 2017 VA examinations documented that the initial range of motion measurements were not changed by considerations of objective evidence of pain or repetitive use testing.  As noted above, the rating criteria for a rating of 40 percent disability rating requires a finding of forward flexion of 30 degrees or less, or a finding of favorable ankylosis of the entire thoracolumbar spine.  While the Board is required to consider the effect of the Veteran's pain when making a rating determination, and has done so in this case, the Rating Schedule does not provide for a separate rating for pain.  As such, the Board finds that the effect of the pain in the Veteran's thoracolumbar spine is contemplated in the currently assigned 20 percent disability evaluation.  The Veteran's complaints do not, when viewed in conjunction with the medical evidence, tend to establish weakened movement, excess fatigability, or incoordination to the degree that would warrant an increased evaluation.  Therefore, the Board concludes that an evaluation in excess of 20 percent for the Veteran's low back disability is not warranted.

The Board acknowledges the Veteran's assertions that his disability is more severe than evaluated to include his reports of pain and functional limitations.  The Veteran is competent to report his symptoms and has presented credible testimony.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Board also accepts that he has functional impairment of his lumbar spine.  Neither the lay nor the medical evidence, however, reflects the degree of functional limitation needed for the next higher rating.  The Board finds that the most probative evidence consists of those examination reports prepared by trained medical professionals and such evidence demonstrates that the currently assigned ratings are appropriate.

Furthermore, the Board has also considered whether a separate rating is required for any neurological component of the Veteran's lumber spine disability, under 38 C.F.R. § 4.71a, Note (1).  At the April 2017 VA examination, the Veteran reported experiencing shooting pains down his legs.  The April 2017 examination contains clinical evidence of radiculopathy and involvement of the sciatic nerve; and symptoms include moderate constant and intermittent pain, moderate paresthesias, and moderate numbness of the bilateral lower extremities.

As such, a separate rating for the Veteran's radiculopathy of the bilateral lower extremities is warranted under Diagnostic Code 8520.  The consistency and degree of the impairment as reported by the Veteran warrants a moderate impairment rating as the pain is severe and persistent.  Further, the April 2017 VA examiner noted the condition as moderate.  Under the rating criteria for the sciatic nerve, a moderate impairment warrants a 20 percent rating.  Therefore, a rating of 20 percent as a moderate impairment is warranted.  38 C.F.R. § 4.71a, Diagnostic Code 8520.

Based on the foregoing, the Board concludes that the Veteran's low back disability has been no more than 20 percent disabling for the period on appeal.  Reasonable doubt has been resolved in favor of the Veteran in granting a separate 20 percent rating for bilateral lower extremity radiculopathy in conjunction with his lumbar spine disability.  All evidence has been considered and there is no doubt to be resolved.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

1. Entitlement to a disability rating for lumbosacral spine disability in excess of 20 percent is denied.

2. For the period from April 10, 2017, a separate disability rating of 20 percent, but no greater, for associated moderate, incomplete paralysis of the sciatic nerve of the bilateral lower extremities is granted.




____________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


